                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                    5:18-CV-219-D

LAURA PONTONES, on behalf of herself            )
and all others similarly situated,              )
                                                )
               Plaintiff,                       )
                                                )
               v.                               )                      ORDER
                                                )
SAN JOSE RESTAURANT,                            )
INCORPORATED, et al.,                           )
                                                )
               Defendants.                      )

       This case comes before the court for the scheduling of the court-hosted settlement

conference required to be held in this case by the order entered 16 August 2021 (D.E. 185). It is

ORDERED as follows:

       1.     No later than 24 August 2021, counsel for the parties shall confer and determine at

least three dates, other than Wednesdays and Thursdays, upon which they and the other required

attendees under Local Civil Rule 101.2(d)(1), E.D.N.C. are mutually available for the settlement

conference. The persons specified in Local Civil Rule 101.2(d)(1) shall attend the settlement

conference, unless excused by the court pursuant to a motion filed by the deadline to be

established by the court. The proposed dates shall be no later than 5 October 2021, unless a

showing is made justifying any later proposed dates.

       2.      Counsel shall file a joint notice (“Joint Notice”) setting out the proposed dates for

the settlement conference along with the other information provided for in this Order within two

days after the conference of counsel provided for in paragraph 1.

       3.      The court will schedule the settlement conference after review of the Joint Notice.




            Case 5:18-cv-00219-D Document 186 Filed 08/17/21 Page 1 of 2
       4.      In the event that a settlement is reached pending scheduling of the court-hosted

settlement conference, the parties shall immediately notify the undersigned Magistrate Judge.

       5.      The settlement conference shall be conducted in accordance with Local Civil Rule

101.2, E.D.N.C., except as otherwise ordered by the court.

       SO ORDERED, this 17th day of August 2021.


                                                    _________________________
                                                    James E. Gates
                                                    United States Magistrate Judge




                                               2

            Case 5:18-cv-00219-D Document 186 Filed 08/17/21 Page 2 of 2
